Citation Nr: 0024399	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  97-17 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for chronic vaginitis, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from December 
1981 to August 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied a 
compensable disability rating for the veteran's service-
connected vaginitis.  Subsequently, a December 1997 rating 
decision granted an increased rating of 10 percent for the 
service-connected vaginitis, effective July 1997.  

The case was previously before the Board in September 1999, 
when it was remanded for examination of the veteran and 
medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected vaginitis is manifested 
by complaints of recurrent infection with vaginal discharge.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
vaginitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991);  38 C.F.R. Part 4, including §§ 4.7, 4.116 and 
Diagnostic Code 7611 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, she has 
presented a claim which is plausible.  Her assertion that her 
service-connected vaginitis has increased in severity is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999).  

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999). 

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was treated for vaginitis during service.  
Subsequent to service she continues to have complaints of 
vaginal infection.  Private medical records reveal treatment 
for recurring complaints of vaginitis from the early 1990s 
until the present. The veteran receives treatment for her 
vaginitis from private physicians.  Generally she has 
complaints of vaginal discharge.  Treatment usually consists 
of various topical products and antibiotics.  It is 
interesting to note that while the veteran has complaints of 
symptoms such as discharge, the laboratory evidence, such as 
cultures taken, often do not confirm the presence of active 
infection.  

A statement from a private physician that includes clinical 
manifestations and substantiation of diagnosis by findings of 
diagnostic techniques generally accepted by medical 
authorities may be accepted for rating a veteran's claim for 
an increased rating for a service-connected disability 
without further examination provided it is otherwise adequate 
for rating purposes.  38 C.F.R. § 3.326(d) (1999).

In December 1999 the most recent VA examination of the 
veteran was conducted.  
The veteran reported complaints of recurrent vaginal 
infections with a discharge.  "The discharge has an odor but 
seldom has an itch.  She has been treated for recurrent yeast 
and bacterial vaginosis infections with Diflucan, various 
cream and Metronidazole."  The examining physician reviewed 
the veteran's medical history and the medical records 
contained in the claims file.  Physical examination revealed 
healthy external genitalia and vagina with "heavy white, 
watery discharge present but no odor."  The diagnosis was 
recurrent vaginal infections and an abnormal pap smear 
treated by cryosurgery.  The examining physician offered 
specific opinions to questions posed by the Board on remand.   
The physician noted:  "Multiple UTI [urinary tract 
infection] visits and treatments but work-up in majority of 
instances negative for infection.  Multiple vaginitis visits 
and treatments but work-up in majority of instances was 
negative for infection.  Records of treatment and response to 
treatment of abnormal pap smear not found in file, however, 
now has negative pap smear indicating satisfactory response 
to therapy."  The physician indicated that the veteran's 
abnormal pap smear results and her urinary track infections 
were not related to, or caused by her service-connected 
vaginitis.  The physician's opinion was that on "the few 
occasions when a specific infection was identified, for 
instance, Trichomonas was diagnosed on one occasion, the 
infection did respond to treatment.  However, in the majority 
of instances she was treated empirically with the usual 
medications used for vaginal infections without documentation 
of response or non-response. Since she keeps returning with 
the same complaints, it seems probable that her vaginal 
symptoms are not due to the vaginal infection agents that do 
respond to available medical treatments.  She has not been 
treated on a regular prophylactic basis and so this avenue of 
medical management has not been evaluated for her, however, 
as I found no evidence of infection when I examined her, but 
did find some discharge, it would be my guess that she would 
not respond to these agents whether used prophylactically or 
not.  It is likely that this patient, because of her mental 
status, over reacts to symptoms that would not concern some 
other women. Certainly the amount of vaginal secretions noted 
by me and by many other providers in her chart could be 
interpreted as being within physiologic limits."  

The service connected vaginitis is currently rated as 10 
percent disabling under diagnostic code 7611.  That rating 
contemplates symptoms that require continuous treatment.  A 
30 percent rating, the highest rating assignable, 
contemplates symptoms not controlled by continuous 
treatment."  38 C.F.R. Part 4, § 4.116, Diagnostic Code 7611 
(1999).  

The preponderance of the evidence is against the veteran's 
claim.  The evidence of record reveals that the veteran seeks 
treatment for recurrent vaginitis symptoms.  However, on the 
few cases where an infection has been identified with 
laboratory testing, the infection has responded to treatment.  
The evidence of record also reveals that often when she seeks 
medical attention for vaginitis symptoms there is a normal 
gynecological examination with no indication of infection or 
symptoms.  The veteran has asserted in numerous statements 
that she also warrants an increased rating because of her 
urinary track infections and her abnormal pap smear.  
However, the medical evidence of record clearly indicates 
that these are unrelated to the veteran's service-connected 
vaginitis.  As such, the preponderance of the evidence is 
against the veteran's claim for an increased rating for her 
service-connected vaginitis.    


ORDER

An increased rating for vaginitis is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

